Citation Nr: 0430359	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-08 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (claimed as a stomach disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision that denied, in pertinent part, 
service connection for bipolar disorder and for 
gastroesophageal reflux disorder (claimed as a stomach 
disorder).  In April 2002, the veteran filed a timely notice 
of disagreement with this decision, and in April 2003, the RO 
issued a statement of the case in this matter.  The veteran 
subsequently perfected his appeal in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for bipolar 
disorder and for gastroesophageal reflux disorder (claimed as 
a stomach disorder).  He attributes each of these conditions 
to his active duty military service.

An inservice mental health evaluation, performed in July 
1976, noted the veteran's complaints of headaches, nausea and 
vomiting.  The report noted that he had cited similar 
symptoms in a prior mental evaluation performed in January 
1976.  The July 1976 evaluation indicated that no psychiatric 
disorder was found; however, there was evidence of a 
character and behavior disorder, inadequate personality type, 
manifested by inability to adapt, social ineptness, poor 
judgment and lack of physical and emotional stamina.  In 
addition, the report noted evidence of psychophysiologic 
cardiovascular disorder and psychophysiologic 
gastrointestinal disorder (diarrhea and hyperacidity).

Following his discharge from the service, in February 1980, 
the veteran was treated for complaints of abdominal cramps, 
diarrhea and dizziness for the past six years.  The report 
concluded with an assessment of probable irritable bowel 
syndrome.  More recent treatment records have diagnosed the 
veteran with gastroesophageal reflux disorder.

Post service medical records, beginning in 1994, have 
diagnosed the veteran with depressive disorder, cocaine 
abuse, and alcohol abuse.  The reports at that time also 
noted that this condition was longstanding.  More recent 
treatment records have diagnosed him with bipolar disorder.

The Board finds there is a further duty to assist the veteran 
with his claims herein, including obtaining a VA medical 
opinion as to the etiology of the veteran's current 
psychiatric and gastrointestinal disorders.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the RO should 
attempt to obtain the veteran's service personnel records.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether there are any copies of 
the veteran's service personnel records 
available.  If so, these records should 
be associated with the veteran's claims 
folder.

2.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the current existence and 
etiology of any psychiatric disorder 
found, including bipolar disorder.  The 
claims folder must be provided to and 
reviewed by the examiner.  The examiner 
should also provide a medical opinion, 
supported by adequate rationale, as to 
the approximate date of onset and 
etiology of each such psychiatric 
condition identified, including any 
relationship to the veteran's active duty 
service.  In doing so, the examiner 
should consider the July 1976 mental 
evaluation which found evidence of a 
character and behavior disorder, 
inadequate personality type, and also 
noted evidence of psychophysiologic 
cardiovascular disorder and 
psychophysiologic gastrointestinal 
disorder (diarrhea and hyperacidity).

3.  The RO should have the veteran 
undergo a VA examination of the stomach 
to determine the current existence and 
etiology of any current stomach disorder, 
including gastroesophageal reflux 
disease.  The claims folder must be 
provided to and reviewed by the examiner.  
The examiner should provide a medical 
opinion, supported by adequate rationale, 
as to the approximate date of onset and 
etiology of each such condition 
identified, including any relationship to 
the veteran's active duty service.  In 
doing so, the examiner should consider 
the July 1976 mental evaluation which 
found evidence of a character and 
behavior disorder, inadequate personality 
type, and also noted evidence of 
psychophysiologic cardiovascular disorder 
and psychophysiologic gastrointestinal 
disorder (diarrhea and hyperacidity).  
The examiner should also comment on 
whether there is any relationship between 
any condition identified, and the 
veteran's currently diagnosed bipolar 
disorder.

4.  Thereafter, the RO should review the 
veteran's claims for service connection 
for bipolar disorder and for 
gastroesophageal reflux disorder (claimed 
as a stomach disorder).   If any claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




